Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Detailed Action
Applicant amended claims 1 and 14 and presented claims 1-18 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Essawi et al., Pub. No.: US 2013/0006949, in view of Prikhodko et al. Patent No.: US 8,918,371 (Prikhodko). 

Claim 1.    Prikhodko teaches:
A method for restoring missing operational data, the method comprising:
determining which one of three locations missing data is identified in, wherein the three locations are 1) a first event defining operational data, (transaction logs) 2) a first resource constituting the operational data, (transaction database) and 3) both the first event and the first resources; (¶ 51, missing data is identified either in the transaction logs 414, transaction database 130 or both)
determining which one of four forms the first resource is defined by the first event in, wherein the four forms are 1) a form in which the first resource that is provided in singular is defined by the first event that is provided in singular, (¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple record(s) is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 2) a form in which the first resource that is provided in singular is defined by the first event that is provided in plural, (¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple record(s) is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 3) a form in which the first resource that is provided in plural is defined by the first event that is provided in singular, and 4) a form in which the first resource that is provided in plural is defined by the first event that is provided in plural; (¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction 
Essawi specifically teaches restoring missing data using a combination of 1) the determined form in which the first resource is defined by the first event and 2) the determined location where the missing data is identified; and wherein at least one restoration scheme is selected based on the combination of the combination of 1) the determined form in which the first resource is defined by the first event and 2) the determined location where the missing data is identified in ¶¶ 41, 47, 51-52, 59, wherein a gap of sequentially missing records is identified in two locations i.e., transactional logs and transaction database and restored based on their sequential number/schema or based on . 
Essawi did not teach the following which is taught explicitly by Prikhodko:
extracting candidate data from a missing table, (Prikhodko, col. 4, ll. 25-37, col. 4, l. 66-col. 5, l. 23, a pars tree is a missing table that shows an actual arrangement of events or a synthetic consequent and antecedent of the missing event (see Spec. p.5, l. 27-p. 6, l. 2 for interpretation) used for retrieving missing event) 
processing the candidate data to restore the missing data, based on at least one restoration scheme selected from three restoration schemes, wherein the three restoration schemes are (note that only one of the following 1, 2, 3 is required) 1) a scheme of comparing events or resources in operational data and non-missing operational data one-to-one and assigning scores depending on a degree of coincidence to determine candidate data to be restored,  2) a scheme for determining the candidate data to be restored through an event chain according to an order in which a unit event is arranged, and (Prikhodko, col. 7, ll. 12-32, the missing event is identified based on the defined expected sequence of events; col. 8, ll. 12-36, “the system may determine the missing antecedent or consequent event chain or chains based upon the relevant dimensions and/or secondary information”) 3) a scheme for determining the candidate data to be restored through a solution set composed of unit resources.
Both Essawi, Abs., and Prikhodko, Abs., identify missing data/discrepancies in log files based on the expected event sequences; Essawi identifies expected sequence of events by event identifiers (¶ 46) while Prikhodko identifies expected sequence of events by applying a grammar rule (col. 4, ll. 25-37). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including extracting candidate data from a missing table, processing the candidate data to restore the missing data, based on at least one restoration scheme selected from three restoration schemes, wherein the three restoration schemes are 1) a scheme of comparing events or resources in operational data and non-missing operational data one-to-one and assigning scores depending on a degree of coincidence to determine candidate data to be restored, 2) a scheme for determining the candidate data to be restored through an event chain according to an order in which a unit event is arranged, and 3) a scheme for determining the candidate data to be restored through a solution set composed of unit resources as taught by Prikhodko in Essawi to achieve the same predictable result of identifying missing data based on the expected event sequences.

Claim 14.	Prikhodko teaches:
A restoration device of missing operational data, the device comprising:
a check processor configured to determine which one of three locations missing data is identified in, wherein the three locations are 1) a first event defining operational data, 2) a first resource constituting the operational data, and 3) both the first event and the first resources; and (¶ 51, missing data is identified either in the transaction logs 414 or transaction database 130 or both) configured to determine which one of four forms the first resource is defined by the first event in, wherein the four forms are 1) a form in which the first resource that is provided in singular is defined by the first event that is provided in singular, (¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 2) a form in which the first resource that is provided in singular is defined by the first event that is provided in plural, (¶ 46, 50, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); ¶¶ 41, 51-52, a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 3) a form in which the first resource that is provided in plural is defined by the first event that is provided in singular, and 4) a form in which the first resource that is provided in plural is defined by the first event that is provided in plural; (¶ 46, 50, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); ¶¶ 41, 51-52, a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130)
Essawi specifically teaches a restoration process configured to restore the missing data using a combination of 1) the determined form in which the first resource is defined by the first event and 2) the determined location where the missing data is identified; and wherein at least one restoration scheme is selected based on the combination of the combination of 1) the determined form in which the first resource is defined by the first event and 2) the determined location where the missing data is identified in ¶¶ 41, 47, 51-52 wherein a gap of sequentially missing data is identified in two locations i.e., transactional logs and transaction database and restored based on their sequential number. 
Essawi did not specifically teach the following which is taught explicitly by Prikhodko:
extracting candidate data from a missing table, (Prikhodko, a pars tree that shows an expected arrangement of events; or a synthetic consequent and antecedent of the missing event (see Spec. p.5, l. 27-p. 6, l. 2 for interpretation) for retrieving missing event; col. 4, ll. 25-37, candidate events for missing events identified as defined by a grammar rule and the operational data as matched to a pars tree; the location of the non-missing event is defined by grammar rule; col. 4, l. 66-col. 5, l. 23, “One or more grammars may be used to define an expected sequence of events. Each sequence of events may have its own grammar, and may form a subsequence of a larger grammar. Complex systems may have multiple event sequences occurring in parallel. For example, an event log may contain both file open and file close event pairs as well as network connect and disconnect event pairs. In addition, there may be file open and close event pairs interleaved with other file open and close event pairs. In these cases, there may be one grammar for the file event pairs and one grammar for the network event pairs. To disambiguate interleaved event sequences from the same grammar, rules external to the grammar may be used to link multiple events from the same sequence”)
processing the candidate data to restore the missing data, based on at least one restoration scheme selected from three restoration schemes, wherein the three restoration schemes are (note that only one the following  1, 2, 3 is required) 1) a scheme of comparing events or resources in operational data and non-missing operational data one-to-one and assigning scores depending on a degree of coincidence to determine candidate data to be restored, 2) a scheme for determining the candidate data to be restored through an event chain according to an order in which a unit event is arranged, and (col. 7, ll. 12-32, the missing event is identified based on the defined expected sequence of events, “The representation of the applicable event patterns 605a may indicate a series of events expected to follow one another during normal operations of the system… If there is only one unit of memory available there may be only one way to restore missing allocate memory events, e.g., by allocating and releasing the memory sequentially (i.e., a preceding event has to use and release the single unit of memory before a next event could use the same single unit of memory). The condition may impose that no two sequential allocate events occur without an intervening memory release event”) 3) a scheme for determining the candidate data to be restored through a solution set composed of unit resources.
Both Essawi, Abs., and Prikhodko, Abs., identify missing data/discrepancies in log files based on the expected event sequences; Essawi identifies expected sequence of events by event identifiers (¶ 46) while Prikhodko identifies expected sequence of events by applying a grammar rule (col. 4, ll. 25-37). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including extracting candidate data from a missing table, processing the candidate data to restore the missing data, based on at least one restoration scheme selected from three restoration schemes, wherein the three restoration schemes are 1) a scheme of comparing events or resources in operational data and non-missing operational data one-to-one and assigning scores depending on a degree of coincidence to determine candidate data to be restored, 2) a scheme for determining the candidate data to be restored through an event chain according to an order in which a unit event is arranged, and 3) a scheme for determining the candidate data to be restored through a solution set composed of unit resources as taught by Prikhodko in Essawi to achieve the same predictable result of identifying missing data based on the expected event sequences.

Essawi and Prikhodko teach:
Claim 2.    The method of claim 1, wherein, based on determining that the first resource which is provided in singular is defined by first event that is provided in singular and the missing data is identified in the first event, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for non-missing operational data organized to be the same as the first resource, from the missing table; and (Prikhodko, col. 4, ll. 38-52, an open file event is a non missing event and a close file event is a missing event with respect to a file operation identified by applying a grammar rule for generating a pars tree) 
extracting a second event defining the non-missing operational data as the candidate data, and (Prikhodko, col. 4, ll. 38-52, an open file event is a non missing event and a close file event is a missing event with respect to a file operation) 
wherein the restoring of the missing data includes:
assigning a score to each of a plurality of unit events in the second event depending on a degree of coincidence with the first event; and (a score based on the degree of coincidence, according to spec., p. 7, ll. 17-22, is a binary 0, 1 for showing missing event and non-missing event which has nothing to do with degree; nevertheless, Prikhodko, col. 4, ll. 53-65, assigns a statistical likelihood to an event and Prikhodko, col. 9, l. 15-col. 10, l. 26 and col. 11, l. 61-63, by application of grammar rules, events and associated resources in operational data/events log are compared with multiple pars trees/ non-missing operational data one-to-one, and the pars tree with highest score/highest probability of association is selected for restoring missing event: “the event may be associated with only a single parse tree instance that the external rules indicate as having the highest probability of association”) 
restoring the missing data by including a unit event, to which a score of "0" is assigned due to discordance, in the first event. (Prikhodko, col. 4, ll. 25-37, col. 9, ll. 8-12, a missing event=0 which is identified by a recorded event=1 is restored in the repaired log)

Claim 3.    The method of claim 1, wherein, based on determining that the first resource that is provided in singular is defined by first event that is provided in singular and the missing data is identified in the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for non-missing operational data defined by a second event the same as the first event from the missing table; and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
extracting a second resource constituting the non-missing operational data as the candidate data, and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; Prikhodko, col. 5, ll. 1-28, a file open and close pairs interleaved with other file open and close event pairs)  
wherein the restoring of the missing data includes:
assigning a score to each of a plurality of unit resources in the second resource depending on a degree of coincidence with the first resource; and (a score based on the degree of coincidence, according to spec., p. 7, ll. 17-22, is a binary 0, 1 for showing missing event and non-missing event which has nothing to do with degree; nevertheless, Prikhodko, col. 4, ll. 53-65, assigns a statistical likelihood to an event and Prikhodko, col. 9, l. 15-col. 10, l. 26 and col. 11, l. 61-63, by application of grammar rules, events and associated resources in operational data/events log are compared with multiple pars trees/ non-missing operational data one-to-one, and the pars tree with highest score/highest probability of association is selected for restoring missing event: “the event may be associated with only a single parse tree instance that the external rules indicate as having the highest probability of association”) 
restoring the missing data by including a unit resource, to which a score of "0" is assigned due to discordance, in the first resource. (Prikhodko, col. 4, ll. 25-37, col. 9, ll. 8-12, a missing event=0 which is identified by a recorded event=1 is restored in the repaired log)

Claim 4.    The method of claim 1, wherein, based on determining that the first resource is provided in singular defined by first event that is provided in singular and the missing data is identified in both the first event and the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for "n" pieces of non-missing operational data organized to at least include the first resource, from the missing table, wherein the "n" is a natural number more than two; and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events)
extracting "n" second events defining the "n" pieces of non-missing operational data as the candidate data, and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events)
wherein the restoring of the missing data includes:
assigning a score to each of a plurality of unit events in the "n" second events depending on a degree of coincidence with the first event to restore missing data for the first event by including a unit event, to which a score of "0" is assigned in all of the "n" second events, in the first event; and (Prikhodko, col. 4, ll. 12-24, an open event and a close event are a pair/plurality of events associated with the plurality of related file operations; assigning a score to an event according to Spec., p 7, is a design choice and is interpreted as identifying the recorded event=1 and missing event=0 events in the log)
based on determining that  a second resource constituting non-missing operational data defined by a second event the same as the restored first event is extracted from the missing table as the candidate data, assigning a score to each of a plurality of unit resources in the second resource depending on a degree of coincidence with the first resource to restore missing data for the first resource by including a unit resource, to which a score of "0" is assigned due to discordance, in the first resource. (Prikhodko, col. 4, ll. 25-37; col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, col. 9, ll. 8-12, a missing event=0 which is identified by a recorded event=1 is restored in the repaired log)
Claim 15 is rejected under the same rationale as claim 4.

Claim 5.    The method of claim 1, wherein, based on determining that the first resource that is provided in singular is defined by the first event that is provided in plural , the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for non-missing operational data organized to be the same as the first resource, from the missing table; and (Prikhodko, col. 4, ll. 38-52, an open file event is a non missing event and a close file event is a missing event with respect to a file operation) 
extracting a second event defining the non-missing operational data as the candidate data, and (Prikhodko, col. 4, ll. 38-52, an open file event is a non missing event and a close file event is a missing event with respect to a file operation)
wherein the restoring of the missing data includes:
identifying an event chain associated with an order in which a plurality of unit events in the second event are arranged; and (Prikhodko, col. 5, ll. 1-23, the missing event is identified based on the defined expected sequence of events)
restoring the missing data by arranging unit events in the first event depending on the identified event chain. (Prikhodko, col. 4, ll. 25-37, col. 9, ll. 8-12, a repaired log includes the missing events as identified)

Claim 6.	The method of claim 1, wherein, based on determining that the first resource that is provided in singular is defined by the first event that is provided in plural, and the missing data is identified in the first resource, the extracting of the candidate data includes: Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for non-missing operational data defined by a second event the same as at least one of the first events from the missing table; and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource is implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
extracting a second resource constituting the non-missing operational data as the candidate data, and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
wherein the restoring of the missing data includes:
determining a solution set composed of a plurality of unit resources in the second resource; and (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule;  col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring the missing data by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule ; col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)

Claim 7.	The method of claim 1, wherein, based on determining that the first resource that is provided in singular is defined by first event that is provided in plural and the missing data is identified in both the first event and the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for "n" pieces of non-missing operational data organized to at least include the first resource, from the missing table; and (col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events; col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
extracting "n" second events defining the "n" pieces of non-missing operational data as the candidate data, and (col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events; col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-28, a file open and close pairs interleaved with other file open and close event pairs)  
wherein the restoring of the missing data includes:
identifying "n" event chains associated with an order in which a plurality of unit events in a second event are arranged, with respect to each of the "n" second events; (col. 5, ll. 1-23, missing events are identified based on the defined expected sequence of events)
connecting the "n" event chains to build a combination event chain; (col. 8, ll. 37-46, and ll. each generated chain of missing events may include additional chain of events)
restoring missing data for the first event by arranging unit events in the first event depending on the built combination event chain; (col. 4, l. 66-col. 5, l. 23, and col. 8, ll. 37-46, restored chains event are organized based on possible ordering operations and any pertinent metric)
based on determining that a second resource constituting non-missing operational data defined by the second event the same as at least one of the restored first events is extracted from the missing table as the candidate data, determining a solution set composed of a plurality of unit resources in the second resource; and (col. 8, ll. 37-43, a set of solution is associated with a grammar rule;  col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring missing data for the first resource by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (col. 8, ll. 37-43, a set of solution is associated with a grammar rule; col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)
Claim 16 is rejected under the same rationale as claim 7.

Claim 8.	The method of claim 1, wherein, based on determining that the first resource that is provided in plural is defined by first event that is provided in singular and the missing data is identified in the first event, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for "n" pieces of non-missing operational data organized to be the same as the plurality of first resources, from the missing table; and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; Prikhodko, col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
extracting "n" second events defining the "n" pieces of non-missing operational data as the candidate data, and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; Prikhodko, col. 5, ll. 1-28, a file open and close pairs interleaved with other file open and close event pairs)   
wherein the restoring of the missing data includes:
identifying "n" event chains associated with an order in which a plurality of unit events in a second event are arranged, with respect to each of the "n" second events; (Prikhodko, col. 5, ll. 1-23, missing events are identified based on the defined expected sequence of events)
connecting the "n" event chains to build a combination event chain; and (Prikhodko, col. 8, ll. 37-46, and ll. each generated chain of missing events may include additional chain of events)
restoring missing data for the first event by arranging unit events in the first event 20 depending on the built combination event chain. (Prikhodko, col. 4, l. 66-col. 5, l. 23, and col. 8, ll. 37-46, restored chains event are organized based on possible ordering operations and any pertinent metric)

Claim 9.	The method of claim 1, wherein, when based on determining that the first resource that is provided in plural is defined by first event that is provided in singular and the missing data is identified in the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for non-missing operational data defined by a second event the same as the first event from the missing table; and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
extracting a second resource constituting the non-missing operational data as the candidate data, and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; Prikhodko, col. 5, ll. 1-28, a file open and close pairs interleaved with other file open and close event pairs)   
wherein the restoring of the missing data includes:
determining a solution set composed of a plurality of unit resources in the second resource; and (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule;  Prikhodko, col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring the missing data by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (col. 8, ll. 37-43, a set of solution is associated with a grammar rule; col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)

Claim 10.	The method of claim 1, wherein, based on determining that the first resource that is provided in plural is defined by first event that is provided in singular and the missing data is identified in both the first event and the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for "n" pieces of non-missing operational data organized to be at least the same as the plurality of first resources, from the missing table; and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events)
extracting "n" second events defining the "n" pieces of non-missing operational data as the candidate data, and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events)
wherein the restoring of the missing data includes:
identifying "n" event chains associated with an order in which a plurality of unit events in a second event are arranged, with respect to each of the "n" second events; (Prikhodko, col. 5, ll. 1-23, missing events are identified based on the defined expected sequence of events)
connecting the "n" event chains to build a combination event chain; (Prikhodko, col. 8, ll. 37-46, and ll. each generated chain of missing events may include additional chain of events)
restoring missing data for the first event by arranging unit events in the first event depending on the built combination event chain; (Prikhodko, col. 4, l. 66-col. 5, l. 23, and col. 8, ll. 37-46, restored chains event are organized based on possible ordering operations and any pertinent metric)
when a second resource constituting non-missing operational data defined by the second event the same as the restored first event is extracted from the missing table as the candidate data, determining a solution set composed of a plurality of unit resources in the second resource; and (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule; Prikhodko,  col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring missing data for the first resource by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule; Prikhodko, col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)
based on determining that a second resource constituting non-missing operational data defined by the second event the same as at least one of the restored first events is extracted from the missing table as the candidate data, determining a solution set composed of a plurality of unit resources in the second resource; and (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule; Prikhodko, col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring missing data for the first resource by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule; Prikhodko, col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)
Claim 17 is rejected under the same rationale as claim 10.

Claim 11.	The method of claim 1, wherein, based on determining that the first resource that is provided in plural is defined by the first event that is provided in plural and the missing data is identified in the first event, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130)
searching for "n" pieces of non-missing operational data organized to be the same as the first resources, from the missing table; and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events; Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
extracting "n" second events defining the "n" pieces of non-missing operational data as the candidate data, and (Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; Prikhodko, col. 5, ll. 1-28, a file open and close pairs interleaved with other file open and close event pairs)  
wherein the restoring of the missing data includes:
identifying "n" event chains associated with an order in which a plurality of unit events in a second event are arranged, with respect to each of the "n" second events; (Prikhodko, col. 5, ll. 1-23, missing events are identified based on the defined expected sequence of events)
connecting the "n" event chains to build a combination event chain; and (Prikhodko, col. 8, ll. 37-46, and ll. each generated chain of missing events may include additional chain of events)
restoring missing data for the first event by arranging unit events in the first event depending on the built combination event chain. (Prikhodko, col. 4, l. 66-col. 5, l. 23, and Prikhodko, col. 8, ll. 37-46, restored chains event are organized based on possible ordering operations and any pertinent metric)

Claim 12.	The method of claim 1, wherein, based on determining that the first resource that is provided in plural is defined by the first event that is provided in plural and the missing data is identified in the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for "n" pieces of non-missing operational data defined by "n" second events the same as the first events from the missing table; and (Prikhodko, col. 5, ll. 20-49; Prikhodko, col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events)
extracting "n" second resources constituting the "n" pieces of non-missing operational data as the candidate data, and (Prikhodko, col.4, ll. 25-36, multiple missing events with respect to a resource are implied by the existence of events with respect to another source; Prikhodko, col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs)  
wherein the restoring of the missing data includes:
determining a solution set composed of a plurality of unit resources in the "n" second resources; and (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule;  col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring the missing data by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (col. 8, ll. 37-43, a set of solution is associated with a grammar rule ; Prikhodko, col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)

Claim 13.	The method of claim 1, wherein, wherein, based on determining that the first resource that is provided in plural is defined by the first event that is provided in plural and the missing data is identified in both the first event and the first resource, the extracting of the candidate data includes: (Essawi, ¶¶ 41, 46, 50-52, each record in transaction log and transaction database is identified by its unique system change number (SCN) and transaction identification (ID); a form of discrepancy in transaction logs 414 or database 130 depends on whether a single or multiple records is/are missing from either the transaction logs 414 or database 130 or both; the single/multiple missing record(s) is/are reflected in a generated discrepancy report associated with transaction logs 414 or database 130) 
searching for "n" pieces of non-missing operational data organized to at least include the first resources, from the missing table; and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events; Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-23, a file open and close pairs interleaved with other file open and close event pairs) 
extracting "n" second events defining the "n" pieces of non-missing operational data as the candidate data, and (Prikhodko, col. 5, ll. 20-49; col. 5, l. 63-col. 6, l. 16, multiple missing events are restored based on multiple antecedent and consequent events; Prikhodko, col.4, ll. 25-36, missing events with respect to a resource are implied by the existence of events with respect to another source; col. 5, ll. 1-28, a file open and close pairs interleaved with other file open and close event pairs) 
wherein the restoring of the missing data includes:
identifying "n" event chains associated with an order in which a plurality of unit events in a second event are arranged, with respect to each of the "n" second events; (Prikhodko, col. 5, ll. 1-23, missing events are identified based on the defined expected sequence of events)
connecting the "n" event chains to build a combination event chain; (Prikhodko, col. 8, ll. 37-46, and ll. each generated chain of missing events may include additional chain of events)
restoring missing data for the first event by arranging unit events in the first event depending on the built combination event chain; (Prikhodko, col. 4, l. 66-col. 5, l. 23, and Prikhodko, col. 8, ll. 37-46, restored chains event are organized based on possible ordering operations and any pertinent metric)
based on determining that "n" second resources constituting non-missing operational data defined by the second event the same as the restored first event are extracted from the missing table as the candidate data, determining a solution set composed of a plurality of unit resources in the "n" second resources; and (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule;  Prikhodko, col. 6, ll. 20-49, the restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events )
restoring missing data for the first resource by searching for a missing unit resource among unit resources in the determined solution set to fill the first resource. (Prikhodko, col. 8, ll. 37-43, a set of solution is associated with a grammar rule; Prikhodko, col. 6, ll. 20-49, restored bucket of missing events are solution sets for restoring missing events based on the bucket of non-missing events)
Claim 18 is rejected under the same rationale as claim 13.

Response to Amendment and Arguments
In light of amendments and the examiner interview, claim objections and 112(b) rejections are withdrawn.
Applicant arguments with respect to amended claims have been considered but are moot in view of the new ground of rejections as provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159